Exhibit 10.2

LOGO [g44509image002.jpg]

 

  

1700 South Patterson Boulevard

Dayton, Ohio 45479

PERSONAL AND CONFIDENTIAL

May 24, 2006

Mr. Peter Lieb

1020 Constable Drive

Mamaroneck, NY 10543

Dear Peter:

I am delighted to extend to you an offer of employment with NCR Corporation as
Senior Vice President, General Counsel and Secretary, with an anticipated Start
Date of May 29, 2006 (“Start Date”). As you know, this offer is contingent on
the approval of NCR’s Board of Directors. This position will be based in Dayton,
and you will report directly to me and be a member of the NCR leadership team.
Other details of the offer are as set forth below.

Annual Base Salary — Your annual base salary will be Three Hundred Eighty-five
Thousand Dollars ($385,000) per year, commencing as of your effective Start
Date. You will be paid on a bi-weekly pay schedule, one week in arrears.

Incentive Award – You will be eligible to participate in NCR Corporation’s
Management Incentive Plan for Executive Officers (“MIP”), which provides
year-end incentive awards based on the success of NCR Corporation in meeting
annual performance objectives. For 2006, which has a payout in March 2007, you
will be eligible for a target incentive award of 60% of your base salary, with a
maximum potential payout of 2x target, pro-rated for the number of calendar
months, or parts thereof, during which you are employed with NCR in 2006. You
will also be eligible for a 10% incentive opportunity based on the achievement
of specific diversity metrics in 2006, as determined by the Compensation & Human
Resource Committee of the NCR Board of Directors.

Your annual performance and compensation, including any future equity awards,
will be assessed and determined in Q1 of each year by the Compensation & Human
Resource Committee, and are subject to approval by the NCR Board of Directors.

Hiring Grant – You will receive an equity grant with a value of $1,500,000,
which will be delivered as follows: 50% in Performance-based Restricted Shares
and 50% in NCR Corporation Stock Options. Additional details of the grant are as
follows:

Performance-based restricted shares: Effective as of your Start Date, NCR
Corporation will grant you performance-based restricted shares with a value of
$750,000. The actual number of shares will be determined by taking the value of
the award, or $750,000, and dividing it by the average of the high and low
prices of NCR stock for each trading day during the thirty (30) calendar days
preceding, but not including, your Start Date. The performance-based restricted
shares will be subject to standard terms and conditions determined by the NCR
Corporation Compensation & Human Resource Committee. The performance-based
restricted shares are based on NCR Corporation’s performance over a 3-year term,
as determined through the achievement of NCR Corporation’s cumulative



--------------------------------------------------------------------------------

Peter Lieb

May 24, 2006

Page 2

net operating profit. Based on actual company performance, participants can earn
between 0% and 150% of the targeted number of shares at the end of the 3-year
cumulative time period, provided you are still employed by NCR at that time.

Stock Options: Effective as of your Start Date, NCR Corporation will grant you
nonqualified options to purchase shares of NCR Corporation common stock (the
“Options”), with a value of $750,000. The actual number of options will be
determined by taking the value of the award, or $750,000, and dividing it by the
Black-Scholes value, or 39.9%, of the average of the high and low prices of NCR
stock for each trading day during the thirty (30) calendar days preceding, but
not including, your Start Date. The options will be subject to standard terms
and conditions determined by the NCR Corporation Compensation & Human Resource
Committee. The options will vest in 25% increments on each of the first four
anniversaries of the Start Date, subject to your continued employment with the
Company on each such anniversary date, and will have an expiration of 10-years.

Vacation – In recognition of your role and prior experience, you will be
eligible for four weeks of paid vacation.

NCR Benefits – On your first day of employment with NCR, you will automatically
receive core benefit coverage for yourself. NCR core benefit coverage includes:
health care coverage, dental care coverage, short-term and long-term disability
coverage, life insurance coverage, and accidental death and dismemberment
insurance coverage. You will have the opportunity to design your own
personalized benefit elections through the company’s flexible benefits program.
Upon receipt of your signed offer letter and employment documentation, NCR will
establish your payroll record which notifies the NCR Benefits Service Center to
send a Benefits New Hire Package to your home address. You will have thirty
(30) days from the date your benefits package is mailed to make your benefit
elections. You also have this same thirty (30) day period to enroll eligible
dependents, whose coverage will be made retroactive to your Start Date. Open
enrollment is conducted in the Fall of each calendar year. At that time, you
will have an opportunity to make benefits elections for the following year.

Additionally, you will be eligible to participate in the NCR Savings Plan
(401(k)) and the NCR Employee Stock Purchase Plan. Information about each
program will be provided in the Benefits New Hire Package.

Subject to applicable NCR policies, you may use the corporate aircraft for
travel between your current residence and the Company’s offices in Dayton, Ohio.
In addition, expenses related to your travel to, from or while in Dayton, Ohio
will be reimbursed by NCR. In the event and to the extent such use or expenses
are subsequently deemed for federal or state income tax purposes to be personal
use or expenses, NCR will provide you a sufficient “gross-up” payment to cover
all federal and state income taxes on such personal use, payable by NCR upon
notice of the payment and amount due, no later than the day such taxes are due.
It is intended that this be a full gross-up and that you have no after tax costs
for the paid or reimbursed expenses and the gross-up thereon.

Executive Medical Exam Program – You will be eligible to participate in the
Executive Medical Exam Program, which provides up to $5,000 on an annual basis
for progressive, diagnostic analysis by NCR Corporation’s provider of choice.
Additional information and specifics will be provided following your Start Date.
This program is subject to amendment or termination by NCR.



--------------------------------------------------------------------------------

Peter Lieb

May 24, 2006

Page 3

Executive Financial Planning Program – You will be eligible to receive an annual
payment of $12,000, less all applicable taxes, toward your individual financial
planning needs. NCR Corporation does not require you to utilize a specific
financial institution or individual financial planner and is not liable for any
events or circumstances related to the satisfaction or financial consequence of
this plan. Prior to disbursement of the pre-tax amount of $12,000, you will be
required to sign a release statement provided by NCR Corporation confirming this
release of responsibility and accountability. This program is subject to
amendment or termination by NCR.

Change in Control – Subject to approval by the Compensation and Human Resource
Committee of the NCR Board of Directors, you are eligible to participate in the
NCR Corporation Change in Control Severance Plan (“CIC Plan”) effective as of
your Start Date. The plan is subject to amendment or termination by NCR.

Non-Competition – By signing this Agreement, you agree that during your
employment with NCR and for an eighteen (18) month period after termination of
employment for any reason (the “Restricted Period”), you will not yourself or
through others, without the prior written consent of the Board, render services
directly or indirectly to any Competing Organization involving the development,
manufacture, marketing, advertising or services of any product, process, system
or service of NCR’s during the last three years of your NCR employment. For
purposes of this Agreement, “Competing Organization” means any organization
identified by the NCR CEO each year for purposes of non-competition provisions
in NCR benefit plans that refer to “Competing Organizations”, as well as any
subsidiaries or affiliates of such companies that become stand-alone companies
as a result of a spin-off, IPO or similar restructuring transaction. The current
list of Competing Organizations is set forth in Attachment A to this letter.

Non-Solicitation/Non-Hire – By signing this Agreement, you agree that during the
Restricted Period, you will not yourself or through others, without the prior
written consent of the Board of Directors of NCR, directly or indirectly
recruit, hire, solicit or induce, or attempt to induce, any exempt employee of
NCR, its subsidiaries or affiliates to terminate their employment with or
otherwise cease their relationship with NCR, its subsidiaries or affiliates.

Confidentiality and Non-Disclosure – You agree that during the term of your
employment with NCR and thereafter, you will not, except as you deem necessary
in good faith discretion to perform your duties hereunder or as required by
applicable law, disclose to others or use, whether directly or indirectly, any
Confidential Information regarding NCR. “Confidential Information” shall mean
information about NCR, its subsidiaries and affiliates, and their respective
clients and customers that is not available to the general public or generally
known in the industry and that was learned by you in the course of your
employment by NCR, including (without limitation) (i) any proprietary knowledge,
trade secrets, ideas, processes, formulas, cell lines, sequences, developments,
designs, assays and techniques, data, formulae, and client and customer lists
and all papers, resumes, records (including computer records), (ii) information



--------------------------------------------------------------------------------

Peter Lieb

May 24, 2006

Page 4

regarding plans for research, development, new products, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers and customers, (iii) information regarding the skills and
compensation of other employees NCR, its subsidiaries and affiliates, and
(iv) the documents containing such Confidential Information; provided, however,
that any provision in any grant or agreement that limits confidential disclosure
shall not apply to the extent such information is publicly filed with the
Securities and Exchange Commission (the “SEC”). You acknowledge that such
Confidential Information is specialized, unique in nature and of great value to
NCR, and that such information gives NCR a competitive advantage. Upon the
termination of your employment for any reason whatsoever, you shall promptly
deliver to NCR all documents, slides, computer tapes and disks (and all copies
thereof) containing any Confidential Information.

Breach of Restrictive Covenants – You acknowledge and agree that the time,
territory and scope of the post-employment restrictive covenants in this
Agreement (the non-competition, non-solicitation, non-hire, confidentiality and
non-disclosure covenants are hereby collectively referred to as the “Restrictive
Covenants”) are reasonable and necessary for protection of NCR’s legitimate
business interests, and you agree not to challenge the reasonableness of such
restrictions. You acknowledge that you have had a full and fair opportunity to
be represented by counsel in this matter and to consider these restrictions
prior to your execution of this Agreement. You further acknowledge and agree
that you have received sufficient and valuable consideration in exchange for
your agreement to the Restrictive Covenants, including but not limited to your
salary, equity awards and benefits under this Agreement, and all other
consideration provided to you under this Agreement. You further acknowledge and
agree that if you breach the Restrictive Covenants, NCR will sustain irreparable
injury and may not have an adequate remedy at law. As a result, you agree that
in the event of your breach of any of the Restrictive Covenants, NCR may, in
addition to its other remedies, bring an action or actions for injunction,
specific performance, or both, and have entered a temporary restraining order,
preliminary or permanent injunction, or order compelling specific performance.

Arbitration – Any controversy or claim related in any way to this letter or your
employment with NCR (including, but not limited to, any claim of fraud or
misrepresentation or any claim with regard to the CIC Plan), shall be resolved
by arbitration on a de novo standard pursuant to this paragraph and the then
current rules of the American Arbitration Association. The arbitration shall be
held in Dayton, Ohio, before an arbitrator who is an attorney knowledgeable of
employment law. The arbitrator’s decision and award shall be final and binding
and may be entered in any court having jurisdiction thereof. The arbitrator
shall not have the power to award punitive or exemplary damages. Issues of
arbitrability shall be determined in accordance with the federal substantive and
procedural laws relating to arbitration; all other aspects shall be interpreted
in accordance with the laws of the State of Ohio. Each party shall bear its own
attorneys’ fees associated with the arbitration and other costs and expenses of
the arbitration shall be borne as provided by the rules of the American
Arbitration Association; provided, however, that if you are the prevailing
party, you shall be entitled to reimbursement for reasonable attorneys’ fees and
expenses and arbitration expenses



--------------------------------------------------------------------------------

Peter Lieb

May 24, 2006

Page 5

incurred in connection with the dispute. If any portion of this paragraph is
held to be unenforceable, it shall be severed and shall not affect either the
duty to arbitrate or any other part of this paragraph.

This offer of employment is contingent on your agreement to the Conditions of
Employment outlined in Attachment B, including the requirement of a negative
drug screen. By signing this letter, you agree to such Conditions.

This Agreement reflects the entire agreement regarding the terms and conditions
of your employment. Accordingly, it supersedes and completely replaces any prior
oral or written communication on this subject. This Agreement is not an
employment contract, and should not be construed or interpreted as containing
any guarantee of continued employment or employment for a specific term. The
employment relationship at NCR is by mutual consent (employment-at-will), and
the Company or you may discontinue your employment with or without cause at any
time and for any reason or no reason.

Peter, I am excited about the contributions, experience and knowledge you can
bring to NCR. We are positioned to be extremely successful and I look forward to
you joining my senior management team and contributing to that success.

Sincerely

 

 

William R. Nuti,

President & Chief Executive Officer Agreed and accepted this 25th day of May,
2006.

/s/ Peter Lieb

Peter Lieb



--------------------------------------------------------------------------------

Peter Lieb

May 24, 2006

Page 6

ATTACHMENT B

CONDITIONS OF EMPLOYMENT

NCR requires employment candidates to successfully complete various employment
documentation and processes. This offer of employment is conditioned upon your
satisfying and agreeing to the criteria which follow: drug screening test;
education and employment verification; U.S. employment eligibility; NCR consent
to collection of personal data; and non-competition and protection of trade
secrets. You assume any and all risks associated with terminating any prior or
current employment, or making any financial or personal commitments based upon
NCR’s conditional offer.

 

1. Drug Screening Test:

This offer of employment is conditioned upon your taking a urine drug screen
test and our receipt of negative results from that test. By accepting this offer
and these conditions, you are giving NCR permission to release the results to
NCR designated officials.

 

2. Education and Employment Verification:

This offer of employment is conditioned upon the completion of full reference
checks, verification of your education and employment history, and our
satisfaction with the results. Depending on job responsibilities, some positions
may require that other aspects of your background be verified, such as criminal
convictions and driving record.

 

3. Employment Eligibility:

NCR can only hire employees if they are legally entitled to work and remain in
the country of the job location. In the United States, NCR abides by the
Immigration and Control Act of 1986.

 

4. NCR Consent to Collection of Personal Data:

As a condition of employment you must read, understand and agree to the NCR
Consent to Collection of Personal Data. The NCR Consent to Collection of
Personal Data apprises you of NCR personal data collection practices. This
document will be provided to you by your Human Resource Consultant.

 

5. Non-competition and Protection of Trade Secrets:

By accepting and signing NCR’s offer of employment, you certify to NCR that you
are not subject to a non-competition agreement with any company which would
preclude or restrict you from performing the NCR position being offered in this
letter. We also advise you of NCR’s strong policy of respecting the intellectual
property rights of other companies. You should not bring with you to your NCR
position any documents or materials designated as confidential, proprietary or
trade secret by another company, nor in any other way disclose trade secret
information while employed by NCR.